Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                              Nos. 04-16-00245-CR & 04-16-00246-CR

                                       Tim S. ARCHULETA,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 379th Judicial District Court, Bexar County, Texas
                         Trial Court Nos. 2013CR3478C & 2013CR3479C
                              Honorable Ron Rangel, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: June 15, 2016

DISMISSED

           Pursuant to a plea-bargain agreement, Tim S. Archuleta pled nolo contendere to injury to

a child and was sentenced to twenty years in prison in accordance with the terms of his plea-

bargain agreement in trial court cause numbers 2013CR3478C and 2013CR3479C. On March 11,

2016, the trial court signed certifications of defendant’s right to appeal stating that each of these

cases “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P.

25.2(a)(2). After Archuleta filed notices of appeal, the trial court clerk sent copies of the
                                                                      04-16-00245-CR & 04-16-00246-CR


certifications and notices of appeal to this court. See id. 25.2(e). The clerk’s records, which include

the trial court’s Rule 25.2(a)(2) certifications, have been filed. See id. 25.2(d).

       “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were raised

by written motion filed and ruled on before trial, or (B) after getting the trial court’s permission to

appeal.” Id. 25.2(a)(2). The clerk’s records, which each contain a written plea bargain, establish

that the punishment assessed by the trial court does not exceed the punishment recommended by

the prosecutor and agreed to by the defendant. See id. Furthermore, the clerk’s records do not

include a written motion filed and ruled upon before trial; nor do they indicate that the trial court

gave Archuleta permission to appeal. See id. Thus, the trial court’s certifications appear to

accurately reflect that these are plea-bargain cases and that Archuleta does not have a right to

appeal. We must dismiss an appeal “if a certification that shows the defendant has the right of

appeal has not been made part of the record.” Id. 25.2(d).

       We informed Archuleta that these appeals would be dismissed pursuant to Texas Rule of

Appellate Procedure 25.2(d), unless amended trial court certifications showing that he had the right

to appeal were made part of the appellate records. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v.

State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order). No amended trial court

certifications have been filed. Therefore, these appeals are dismissed pursuant to Rule 25.2(d).

                                                        PER CURIAM

Do not publish




                                                  -2-